Case 1:18-cv-01519-MN Document 178 Filed 08/31/20 Page 1 of 2 PageID #: 6578




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 FINJAN, INC.,                                     )
                                                   )
                         Plaintiff,                )
                                                   )
                v.                                 ) C.A. No. 18-1519-MN
                                                   )
 RAPID7, INC., et al.,                             )
                                                   )
                         Defendants.               )


                                 SPECIAL MASTER ORDER #3

       Having conducted a teleconference with the parties on August 31, 2020 to discuss a dispute

about the scope of infringement expert reports (“the dispute”), the Special Master orders as

follows:

       (1)    The Special Master will hold a hearing on the dispute on September 17, 2020 at 2

p.m. Eastern. By September 4, 2020, counsel for Finjan, Inc. will provide to the Special Master

and all counsel of record a Zoom videoconference link for this date and time.

       (2)    In preparation for the September 17th hearing, the parties shall submit letter briefing

as follows:

              a. Rapid7, the movant, shall serve an opening letter brief of no more than six

                     pages. Rapid7’s opening letter brief shall be emailed to the Special Master and

                     all counsel of record no later than 6 p.m. Eastern on September 3, 2020.

              b. Finjan may serve an answering letter brief of no more than six pages. Finjan’s

                     answering letter brief shall be emailed to the Special Master and all counsel of

                     record no later than 6 p.m. Eastern on September 10, 2020.
Case 1:18-cv-01519-MN Document 178 Filed 08/31/20 Page 2 of 2 PageID #: 6579




               c. Rapid7 may serve a reply letter brief of no more than two pages. Rapid7’s reply

                   letter brief shall be emailed to the Special Master and all counsel of record no

                   later than 6 p.m. Eastern on September 15, 2020.

       (3)     Pursuant to the Order Appointing Special Master (D.I. 167 at ¶ 3a), by 6 p.m.

Eastern on September 3, 2020, movant Rapid7 shall file a formal motion regarding the dispute on

the docket. This motion should be no more than one page. Rapid7 shall attach a proposed order

to the motion setting forth the precise relief sought.



       IT IS SO ORDERED.



Dated: August 31, 2020
                                                         Special Master Chad S.C. Stover




                                                  2
